Emery, J.
.The issue of fact is whether the libellee, since her marriage three years before these proceedings; was guilty of “ gross and confirmfed habits of intoxication.”
Is evidence of her good reputation or character for sobriety before the marriage admissible to sustain the negative of the issue? Her counsel argues that such reputation or character would naturally induce the tribunal to require more evidence of her guilt than it would otherwise, — that in all criminal prosecutions evidence of previous good reputation or character is received in behalf of the accused, — and that in this case she should equally have the benefit of such evidence.
The law, however, is settled otherwise. In civil suits, unless the reputation or character of one of the parties is directly in issue as in slander cases, no evidence as to them can be received. In Potter v. Webb, 6 Maine, 14, the issue was whether a decree of the *86judge of probate had been obtained by fraud and collusion. In Thayer v. Boyle, 30 Maine, 475, the issue was whether the defendant had maliciously set fire to the plaintiff’s barn. In Soule v. Bruce, 67 Maine, 584, the issue was whether the defendant was guilty of an assault upon the plaintiff. In all these cases evidence of reputation or character, was held to be inadmissible.
A suit for a divorce is a civil suit. A judgment in such a suit is not followed by any penal consequences. When a divorce is sought for upon a specific statute ground, like utter desertion, adultery, gross and confirmed habits of intoxication, etc., the reputation or character of either party is not directly in issue. In Humphrey v. Humphrey, 7 Conn. 116, the issue was whether the libellee, the wife, was guilty of adultery. The evidence against her was presumptive rather than positive, but evidence of her good character was nevertheless held to have been rightfully rejected.

Hxceptions overruled.